PER CURIAM.
Appeal from a decree dismissing bill for infringement of patent No. 37,514, granted to complainant, as assignee of William R. McIntosh, August 10, 1897, for a design for a clip or fastener. The' patented design covers “a fastening device made of a single piece of wire bent so as to form a heart-shaped body portion, having depending resilient arms, adapted to impinge upon the body portion.” It is unnecessary to discuss the persuasive evidence introduced in support of the defenses of want of invention, prior public use, anticipation, and lack of patentable novelty, which shows that the patent is of doubtful validity. In any event, in view of said evidence, it must be confined to the precise details of the design, as described and claimed. The patented clip is described and shown in the patent drawing as comprising two curved parts, forming separate loops, so arranged as to constitute the heart-shaped body. The defendant’s design has no curved loops, but comprises two triangles' so contacting at the upper angle as to form a diamond-shaped center. We conclude, therefore, that there is no infringement.
The decree is affirmed, with costs.